Citation Nr: 1400345	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from April 1977 to March 1981.  He died in February 2004 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

There are no outstanding requests for a hearing regarding the issue currently on appeal and the appellant is currently unrepresented.

Regarding the issue on appeal, the Board notes entitlement to accrued benefits was denied in previous decisions, to include in August 2004.  In a document received in April 2009, however, the appellant asserted that the issue of entitlement to accrued benefits was still pending.  In September 2009, the RO again denied the claim, citing to the earlier denials.  However, after receiving the appellant's Notice of Disagreement, in the March 2010 Statement of the Case (SOC), the RO found that the issue had not been previously addressed, and the appellant subsequently perfected the claim by filing a Substantive Appeal (VA Form 9).

Contrary to the RO's assertion in the SOC, the issue was previously denied in August 2004; the RO, however, addressed the merits of this claim and found in the body of the SOC that the claim was pending since the appellant's initial February 2004 application.  In the Board's attempt to consider the procedural history in a way that best benefits the appellant and due to the RO's treatment of the claim as before it on the merits, the Board will likewise consider the claim for accrued benefits as stemming from the February 2004 claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

The procedural history of the case is complex and the purpose of the remand is to provide the appellant with every opportunity to pursue benefits.  In statements, the appellant has asserted that the Veteran perfected the claim for service connection for non-Hodgkin's lymphoma addressed in a July 2002 SOC by the filing of the July 2002 Substantive Appeal (VA Form 9).  See 38 C.F.R. § 20.200 (2013).  The July 2002 SOC addressed the issues of service connection for non-Hodgkin's lymphoma and entitlement to non-service connected disability pension.  Review of the VA Form 9, however, as discussed below, indicates that the Veteran sought to address an issue related to non-service connected pension not addressed by the July 2002 SOC.  See 38 C.F.R. § 20.202 (2013).

In this regard, a March 2002 rating decision granted entitlement to pension, but in the letter accompanying the rating decision, the RO found that the benefit could not be paid due to excessive income.  Although the Board is cognizant that entitlement to improved pension under 38 C.F.R. § 3.3 includes an income requirement, the Board will not disturb the RO's finding in the March 2002 rating decision that entitlement was granted, even though the RO in the July 2002 SOC recharacterized this as a denial.  That is, the RO communicated to the Veteran that it was providing a benefit, but that at that time he had too much income.

The Veteran's June 2002 Notice of Disagreement did not contest that he currently received too much income, but instead, asserted that the benefit should be considered from September 1997.  As noted in the preceding paragraph, the RO in the July 2002 SOC considered the issue to be basic entitlement.  The RO, however, had granted the benefit and the Veteran was asserting that the claim in appellate status stemmed from a earlier period.  After receiving the Veteran's July 2002 VA Form 9, the RO issued the Veteran a letter that informed him, in essence, that this earlier period was not part of the period in consideration.  However, the Board finds, without addressing the merits of this assertion, that the Veteran's June 2002 Notice of Disagreement sought an earlier effective date for the grant of non-service connected pension.  That is, the Veteran asserted that he would have been provided non-service connected pension payments if the period under appeal was considered from September 1997.

After review of this procedural history, the Board finds that, responding to the Veteran's June 2002 Notice of Disagreement, the RO was required to issue a SOC that addressed the issue of entitlement to an earlier effective date for the grant of non-service connected pension.  Instead, the July 2002 SOC only addressed the issue of excessive income, without considering the effective date.  If the RO granted this earlier effective date, the Veteran's assertion was that the pension benefit would be payable.  Although, as outlined above, the RO addressed this issue in ancillary documents, the RO did not directly address this raised effective date claim, to include considering the applicability of 38 C.F.R. § 3.400(b)(ii), in an SOC.  Therefore, the appropriate Board action is to remand the issue for issuance of a SOC regarding the effective date for the grant of non-service connected benefits, for accrued benefits purposes.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In making this determination, the Board is cognizant that the appellant has asserted that the issue of pension benefits was not contested, but based on the Board's review of the procedural history prior to the Veteran's death, the Board finds that due process requires this remand.  If the appellant wishes additional review of the issue of entitlement to an earlier effective date for the grant of non-service connected pension benefits, for accrued benefits purposes, she must timely file a Substantive Appeal to the SOC that will be issued by the RO.

The Board notes that the outcome of the issue of entitlement to an earlier effective date for the grant of non-service connected pension benefits, for accrued benefits purposes, could affect the appellant's currently pending claim of entitlement to accrued benefits.  Thus, the former issue is inextricably intertwined with the current issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, after issuing the SOC and the appropriate time period has passed for the appellant to perfect her appeal as to the issue of entitlement to an earlier effective date for the grant of non-service connected pension benefits, for accrued benefits purposes, her accrued benefits claim should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case on the issue of entitlement to an earlier effective date for the grant of non-service connected pension benefits, for accrued benefits purposes.  If the matter is not resolved to the appellant's satisfaction and she files a Substantive Appeal, please return the appeal to the Board for adjudication. 

2.  After completing the above and the appropriate time period has passed for the appellant to perfect her appeal regarding the issue of entitlement to an earlier effective date for the grant of non-service connected pension benefits, for accrued benefits purposes, the appellant's accrued benefits claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).


